Citation Nr: 1820462	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  17-09 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) in Portland, Oregon. 

In February 2018, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has a current tinnitus disability.

2.  The Veteran sustained acoustic trauma as an aircraft mechanic during service.

3.  Resolving any doubt in his favor, the Veteran experienced chronic symptoms of tinnitus in-service, and since service separation.  


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Veteran seeks service connection for tinnitus, which he attributes to acoustic trauma in service, specifically to engine noise from B-52 bombers and KC-135 transport aircrafts, and overall noise through his role as an aircraft mechanic. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.
§ 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
 § 3.303(d).  

In this case, tinnitus (as an organic disease of the nervous system) is a "chronic disease" under 38 C.F.R. § 3.309 (a).  Where there is evidence of acoustic trauma, tinnitus is considered a "chronic disease" under 38 C.F.R. § 3.309 (a) for presumptive service connection purposes.  See Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309 (a) include tinnitus as an organic disease of the nervous system).  The presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b), and manifestation to a degree of 10 percent within one year under 38 C.F.R. § 3.307 apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Analysis

The Veteran in this case is currently diagnosed with tinnitus, a disability capable of lay observation and diagnosis.  

During his February 2018 hearing, the Veteran testified that his tinnitus began during service and that he has experienced tinnitus ever since. 

Service treatment records do not show any complaints, symptoms, diagnoses, or treatment attributable to tinnitus, but such evidence is not required.  See 38 C.F.R. § 3.303 (d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  Moreover, his lay reports do not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Moreover, his DD-214 confirms that his military occupational specialty (MOS) was an aircraft mechanic, and VA concedes that the classification of aircraft mechanic is highly probable for hazardous noise exposure.  As such, the Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  See 38 U.S.C. 1154 (a); 38 C.F.R. 3.303 (a).

As to etiology, a VA examiner in December 2015 opined that the Veteran's tinnitus is less likely than not caused by his military noise exposure.  In finding so, the examiner relied on the Veteran's answer that he did not know the date of onset of his tinnitus and her determination that the Veteran's tinnitus was more likely a result of his post-military occupation as a truck driver and/or air handling with pneumatic tools, and metal "banging" fabrication.  Although the opinion is competent evidence, the Board finds that the probative value of the opinion is lessened to the extent that it is based on an inaccurate factual premise.

The Board considered requesting an additional etiology opinion; however, the Board finds highly probative the Veteran's lay statements regarding the onset of his tinnitus and the amount of noise (minimal in comparison) that he was exposed to after service.  In this regard, he competently and credibly testified that when asked by the examiner when the tinnitus began, he truthfully answered that he did not know, assuming that the examiner wanted to know exactly when it began.  Furthermore, he testified that while in the military he had hearing protection that were just "ear muffs," and those were not enforced.  He also stated that his post-service noise exposure could not be compared to his in-service noise exposure, noting that "it was very minor compared to the engine noise."  

Based on this body of evidence, the Board finds that, at the very least, the evidence is in equipoise on the question of whether the Veteran's current tinnitus was incurred in service.  Resolving any reasonable doubt in the Veteran's favor, the Board finds that, based on competent and credible evidence of continuous post-service symptoms with no substantial post-service noise exposure, presumptive service connection for tinnitus is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection renders moot all other theories of service connection.

	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for tinnitus is granted. 




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


